 

EXHIBIT 10.1




Weyland Tech  Inc. and Silver Ridge-Tangerine Sdn Bhd

SOFTWARE LICENSE AGREEMENT

January 21, 2016







Weyland Tech Inc., a Delaware corporation, ( “ Weyland Tech ” ) and Silver
Ridge-Tangerine Sdn Bhd (Silver Ridge), a corporation organized and existing
under the laws of _Malaysia. “ Weyland Tech ”  has agreed to establish this
SOFTWARE LICENSE AGREEMENT in order to provide Silver Ridge with exclusive
rights to deploy, utilize, and market Weyland Tech's CreateApp platform
(hereinafter "the Technology").  




Weyland Tech owns and/or has rights to certain computer software programs, known
collectively as the CreateApp Platform ( “ the Technology ” ) that are useful in
creating, managing and coordinating e-commerce channels and transactions.







1.     SCOPE OF LICENSE




         1.1 LICENSE GRANT.  License to Weyland Tech ’ s Technology: Weyland
Tech grants Silver Ridge a ten (10) years Sole and Exclusive License, with an
additional five year option to deploy, utilize, market and sell the CreateApp
platform.  Silver Ridge will remain the only source that can sell the Technology
in Malaysia during this exclusive license period.




1.2 TERRITORY.  The Territory of the license shall be Malaysia.




1.3 ASSIGNMENT. Silver Ridge will not have the right to assign the License to
any other party.




2.     APPOINTMENT AS SOLE AND EXCLUSIVE LICENSEE IN MALAYSIA.




         2.1 APPOINTMENT.  Weyland Tech hereby appoints Silver Ridge effective
during the License Term, as Weyland Tech's distributor of the Technology for use
in Malaysia . The appointment shall be for a Sole and Exclusive License.




         2.2 LICENSE FEES AND REQUIREMENTS.  In return for the Sole and
Exclusive License granted above, Silver Ridge agrees to provide the following to
Weyland Tech:














--------------------------------------------------------------------------------

(a) Silver Ridge will pay Weyland Tech a 12.5% transaction fee on the gross
commercial revenue of Silver Ridge  derived from all goods and services sold
through the CreateApp platform deployed by Silver Ridge in Malaysia.







3.       MARKETING AND SUPPORT OBLIGATIONS




         3.1 SILVER RIDGE MARKETING AND SALES EFFORTS. Silver Ridge shall use
best efforts to promote and market the Technology in order to maximize the
licensing and distribution of the Technology. Such marketing efforts shall
include, without limitation: establishment of a marketing and sales team
dedicated exclusively to promoting and distributing the Technology; advertising
the Technology in a commercially appropriate and reasonable manner; and
promoting the Technology at seminars, trade shows and conferences. Silver Ridge
agrees further that its marketing and advertising efforts with respect to the
Technology will be of the highest quality, and shall preserve the professional
image and reputation of Weyland Tech and the Technology.







4.       PREPARATION OF LOCALIZED VERSIONS




4.1 PREPARATION OF LOCALIZED VERSIONS. Silver Ridge shall be responsible for
utilizing the Localization Source Code to prepare Localized Versions of the
Technology and of any new version thereof in accordance with a schedule to be
agreed upon for each such new version.




4.2 RESPONSIBILITY FOR QUALITY ASSURANCE. Silver Ridge shall have exclusive
responsibility for the development, packaging and quality assurance of Localized
Versions.







5.       INSTALLATION, TRAINING, TECHNICAL SUPPORT AND MAINTENANCE




5.1 INSTALLATION AND TRAINING.

Weyland Tech undertakes to provide adequate training for the installation,
marketing and sales as well as the maintenance of the CreateApp platform and its
related services and features, in order for Silver Ridge to conduct all
activities related to the deployment and sale of services and goods derived from
the CreateApp platform.

Silver Ridge shall be responsible for conducting all activities required to
install the Technology at Retailers and Suppliers and for providing training to
the Retailers and Suppliers. Silver Ridge shall also conduct the training
related activities for such Retailers and Suppliers, at such Retailers and
Suppliers' request, and charge a reasonable fee to such Retailers and Suppliers
for such training. All such installation and training shall be conducted with
the highest level of professionalism and quality.








--------------------------------------------------------------------------------

         5.2 TECHNICAL SUPPORT AND MAINTENANCE. Silver Ridge shall be
responsible for providing Technical Support with respect to technical questions,
support problems, and Error evaluation and correction, to all Retailers and
Suppliers of the Technology who have entered into the Software Maintenance
Agreement with Silver Ridge. Weyland Tech shall provide adequate training to
Silver Ridge resources with respect to technical,support, Error evaluation and
correction and software maintenance and support services, to ensure the
retailers, suppliers and customers are supported in a professional manner.

In this respect, Weyland Tech shall also provide third level support to Silver
Ridge; third level support refers generally to the support on resolving issues
related to the design, or core technology and proprietary software maintenance
that are proprietary to Weyland Tech.




         5.3 SOFTWARE MAINTENANCE AND SUPPORT SERVICES. Software Maintenance and
Support Services shall be provided under Silver Ridge's Software Maintenance and
Support Services policies in effect on the date the Software Maintenance and
Support Services is ordered. Silver Ridge is hereby authorized to distribute any
and all Error corrections and Updates to all of its Retailers and Suppliers
customers and sub-licensees.




6.       WARRANTIES




         6.1 SILVER RIDGE  WARRANTY. Silver Ridge warrants that it maintains the
facilities, resources and experienced personnel necessary to market and
distribute Technology and to perform the necessary installation, training and
maintenance services related to such Technology and otherwise to fulfill its
obligations under this Agreement and that it is not precluded by any existing
arrangement, contractual or otherwise, from entering into this Agreement.




         6.2 WEYLAND TECH  FINANCIAL INDEMNITY. Silver Ridge will indemnify
Weyland Tech for, and hold Weyland Tech harmless from, any loss, expense,
damages, claims, demands, or liability arising from any claim, suit, action or
demand resulting from: (a) the negligence, error, omission or willful misconduct
of Silver Ridge or its representatives or sub-licensees; (b) the breach of any
terms of this Agreement; or (c) Silver Ridge's non- compliance with applicable
laws and regulations.

6.3 SILVER RIDGE FINANCIAL INDEMNITY: Weyland Tech shall indemnify Silver Ridge
and hold Silver Ridge harmless from any loss, expenses, damages, claims,
demands, or liability arising from any claim, suit, action or demand resulting
from (a) the negligence, error, omission or misconduct willful or otherwise,,
arising from the licensing of the CreateApp technology, including the technology
and solution  design and any inherent issues arising from the deployment of such
technology and solution.




         6.4 WEYLAND TECH  WARRANTY. Weyland Tech warrants and covenants that it
has and will during the License Term take all actions reasonably necessary and
appropriate to maintain the right to grant Silver Ridge to use, reproduce, or
sublicense the Technology under this Agreement.











--------------------------------------------------------------------------------

7.       COVENANTS AND RESTRICTIONS REGARDING THE TECHNOLOGY




         7.1 PROHIBITION ON DECOMPILING. Silver Ridge acknowledges that the
Technology contains the valuable information of Weyland Tech and Silver Ridge
agrees not to cause or permit the modification, reverse engineering,
translation, disassembly, or decompilation of, or otherwise to attempt to derive
the source code of the Technology, whether in whole or in part.




         7.2 PROPRIETARY NOTICES. In order to protect Weyland Tech's copyright
and other ownership interests in the Technology, Silver Ridge agrees that as a
condition of its rights hereunder, each copy of the Technology and related
documentation reproduced by or on behalf of Silver Ridge shall contain the same
proprietary notices on the media, within the code and on the Documentation which
appear on the media or within the code of the Technology or on the Documentation
delivered by Weyland Tech to Silver Ridge.







8.       SOURCE CODE.




8.1 SOURCE CODE TRANSFER. Weyland Tech has placed, or will place within thirty
(30) days of the commencement of the License Term, documented and working order
copies of the source code of the User Programs and Server Programs under the
control of Silver Ridge.




8.2 PROTECTION OF SOURCE CODE. Silver Ridge will protect the Technology source
code with the same care and using the precautions which it uses to protect its
own source code. Silver Ridge will limit access to the Technology source code to
its employees with a need to know which have agreed in writing to maintain the
confidentiality of such source code.







9.       OWNERSHIP AND PROPRIETARY RIGHTS.




9.1 OWNERSHIP. Weyland Tech shall retain all title, copyright and other
proprietary rights in and to the Technology. Silver Ridge does not acquire any
rights, express or implied, in the Technology, other than those specified in
this Agreement. In the event that Silver Ridge makes suggestions to Weyland Tech
regarding new features, functionality or performance that Silver Ridge adopts
for the Technology, such new features, functionality or performance shall become
the sole and exclusive property of Silver Ridge.




         9.2 ASSIGNMENT OF RIGHTS IN LOCALIZATIONS. Weyland Tech hereby assigns
to Silver Ridge any and all right and title, including without limitation
copyright, it may have in Localized Versions of the Technology, the
Documentation, on-line help and the Training Materials as prepared by Silver
Ridge hereunder, including but not limited to any previous work performed by
Silver Ridge.





--------------------------------------------------------------------------------




         9.3 SILVER RIDGES RIGHTS IN FUTURE DEVELOPMENT WORKS. Weyland Tech
agrees and hereby assigns all right, title and interest in any derivative works
including enhancements, new software modules or product options to Silver Ridge
(collectively such future versions of the Technology and any derivative works
including enhancements, new software modules or product options shall be
referred to as "Future Development Work(s)").







10.       MISCELLANEOUS.




         10.1 GOVERNING LAW. This Agreement shall be governed in all respects by
the laws of HKSAR Hong Kong. This Agreement is prepared and executed in the
English language only and any translation of this Agreement into any other
language shall have no effect.




         10.2 ATTORNEYS FEES. In the event any proceeding or lawsuit is brought
by Weyland Tech or Silver Ridge in connection with this Agreement, the
prevailing party in such proceeding shall be entitled to receive its costs,
expert witness fees and reasonable attorneys' fees, including costs and fees on
appeal.




         10.3 ARBITRATION. Choice of Forum and Venue. Each party to this
Agreement shall have the right to have recourse to and shall be bound by the
pre-arbitral referee procedure of the International Chamber of Commerce in
accordance with its Rules for a Pre-Arbitral Referee Procedure.  All disputes
arising out of or in connection with this Agreement shall be finally settled
under the Rules of Arbitration of the International Chamber of Commerce by one
arbitrator appointed in accordance with the said Rules.  The parties further
agree that the language to be used for any pre-arbitral referee procedures and
for the arbitration will be English, and that the Parties shall mutually agree
as to the location where any of the foregoing proceedings shall take place.
 Notwithstanding any other provision of this Agreement, either party shall be
entitled to seek injunctive or other provisional relief from any court of
competent jurisdiction at any time prior to, during or after any pre-arbitral
referee procedure or arbitration proceeding initiated under this Section 10.







WEYLAND TECH  INC.

Silver Ridge-Tangerine Sdn Bhd




/s/ Brent Y Suen  

/s/ Mohd Syakur Bin Dato Mohd Suhaimi

Brent Y Suen,

Mohd Syakur Bin Dato Mohd Suhaimi

CEO

CEO






